Dismiss and Opinion Filed August 25, 2015




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00532-CV

             IN RE METHODIST CHARLTON MEDICAL CENTER, Relator

                  Original Proceeding from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-10629-G

                              MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                   Opinion by Justice Bridges
       The parties have jointly moved to dismiss the petition for writ of mandamus advising the

Court that they have settled the case underlying the petition. We grant the motion and dismiss

the petition. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

proceeding) (“A case becomes moot if a controversy ceases to exist between the parties at any

stage of the legal proceedings.”); State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994)

(orig. proceeding) (controversy is justiciable if real controversy exists between parties that will

be actually resolved by judicial relief sought).



140532F.P05

                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE